UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment1 ) MUSTANG ALLIANCES, INC. (Name of Issuer) Shares of Common Stock, $0.0001 Par Value (Title of Class of Securities) (CUSIP Number) David Lubin, Esq. David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Valley Stream NY 11563 (516) 887-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 25, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box o. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Cusip No. 628187106 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Zegal & Ross Capital LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o(b) o 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization: Delaware 7. Sole Voting Power 8. Shared Voting Power Number of Shares Beneficially -0- OwnedBy Each Reporting 9. Sole Dispositive Power Person 10. Shared Dispositive Powe -0- 11. Aggregate Amount Beneficially Owned by Each Reporting Person 8,150,000 shares of common stock 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares 13. Percent of Class Represented by Amount in Row (11) 8.27% of the issued and outstanding shares of common stock* 14. Type of Reporting Person (See Instructions) OO(Limited Liability Company) * Based on 98,540,000 shares of the Issuer’s common stock outstanding as of May 17, 2011 2 This Amendment No. 1 to the statement on Schedule 13D filed with the Securities and Exchange Commission on behalf of the Reporting Person relating to the common stock of Mustang Alliances, Inc., a Nevada corporation, on December 29, 2010 (“Schedule 13D”) is being filed pursuant to Rule 13d-2 of the Securities Exchange Act, as amended, on behalf of the Reporting Person to amend certain information set forth below in the items indicated. Unless otherwise stated herein, capitalized terms used in this Amendment No.1 shall have the same meaning as those set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer (a) The Issuer has 98,540,000 issued and outstanding shares of common stock as of May 17, 2011.The Reporting Person owns 8,150,000 shares (representing 8.27%) of the issued and outstanding common stock of the Issuer. (c) Other than the transaction reported herein, the Reporting Person has not effected any transactions in the shares of the Issuer during the past 60 days. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Pursuant to three stock purchase agreements, each dated May 25, 2011, by and between the Reporting Person andthree purchasers, the Reporting Person sold an aggregate of 1,850,000 shares of common stock of the Issuer at a purchase price of $0.01 per share.As a result of such transaction, the Reporting Person owns 8.27% of the issued and outstanding common stock of the Issuer. Item 7. Material to Be Filed as Exhibits Exhibit 2Stock Purchase Agreement dated May 25, 2011 between Mordecai Laufer and Zegal & Ross Capital LLC Exhibit 3Stock Purchase Agreement dated May 25, 2011 between Yoel Eliyahu and Zegal & Ross Capital LLC Exhibit 4Stock Purchase Agreement dated May 25, 2011 between Itzhak Braun and Zegal & Ross Capital LLC SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:May 26, 2011 Zegal & Ross Capital LLC By: /s/ Mark Segal Mark Segal, Manager Exhibit 2 STOCK PURCHASE AGREEMENT, dated as of May 25, 2011 by and among Mordechai Laufer (hereinafter referred to as the “Buyer”), and the stockholder Zegal and Ross Capital, LLC (the “Seller”). WITNESSETH: WHEREAS, Buyer desires to purchase (the “Purchase”) 1,250,000 shares (the “Shares”) of common stock, par value $.0001 per share of Mustang Alliances Inc. from the Seller for a purchase price of $.01 and the Seller desires to sell the Shares to the Buyer, and/or its designees; IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and delivered on the day and year first above written. BUYER: /s/ Maordechai Laufer Name: Mordechai Laufer SELLER: /s/ Mark Segal Name: Mark Segal Exhibit 3 STOCK PURCHASE AGREEMENT, dated as of May 25, 2011 by and among Yoel Eliyahu (hereinafter referred to as the “Buyer”), and the stockholder Zegal and Ross Capital, LLC (the “Seller”). WITNESSETH: WHEREAS, Buyer desires to purchase (the “Purchase”) 100,000 shares (the “Shares”) of common stock, par value $.0001 per share of Mustang Alliances Inc. from the Seller for a purchase price of $.01 and the Seller desires to sell the Shares to the Buyer, and/or its designees; IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and delivered on the day and year first above written. BUYER: /s/Yoel Eliyahu Name: Yoel Eliyahu SELLER: /s/ Mark Segal Name: Mark Segal Exhibit 4 STOCK PURCHASE AGREEMENT, dated as of May 25, 2011 by and among Itzhak Braun (hereinafter referred to as the “Buyer”), and the stockholder Zegal and Ross Capital, LLC (the “Seller”). WITNESSETH: WHEREAS, Buyer desires to purchase (the “Purchase”) 500,000 shares (the “Shares”) of common stock, par value $.0001 per share of Mustang Alliances Inc. from the Seller for a purchase price of $.01 and the Seller desires to sell the Shares to the Buyer, and/or its designees; IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed and delivered on the day and year first above written. BUYER: /s/ Itzhak Braun Name: Itzhak Braun SELLER: /s/ Mark Segal Name: Mark Segal
